Title: To James Madison from Reuben Etting, 22 April 1804 (Abstract)
From: Etting, Reuben
To: Madison, James


22 April 1804, Baltimore. “You will be pleased to have the Goodness to Communicate to the President my Resignation of the Office of Marshal of the State of Maryland. It would Afford me peculiar pleasure to continue to serve the present Administration in the Office with which I have been honoured, but the emoluments thereof have proved so inadequate to the Support of my family as to render Resignation indispensible, having resolved to remove to Philadelphia in the ensuing Month the Appointment of a Successor as early as Convenient will be particularly Acceptable as I feel it a duty incumbent upon me to continue in the discharge of the duties of the Office until a Successor is Appointed.”
